IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-40764
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

PATTI JOANN ALLEN,

                                         Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. C-00-CR-47-1
                         --------------------
                           February 13, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Patti Joann Allen appeals from her conviction by guilty plea

of possessing an unregistered destructive device and aiding and

abetting.   She contends that she was deprived of her right of

allocution at sentencing.

     The district judge gave Allen the opportunity to speak at

sentencing; Allen took advantage of that opportunity.      The

district judge was skeptical of Allen’s statements at sentencing;

his questions and comments did not deprive Allen of the



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-40764
                               -2-

opportunity to speak in mitigation of sentence.   See United

States v. Myers, 150 F.3d 459, 461 (5th Cir. 1998).

     AFFIRMED.